HOWELL, J.
This is a tax case in which the plaintiffs seek to carry back a net operating loss suffered in 1970 as a deduction to their 1967 and 1968 income taxes, or to carry the loss forward as a deduction to their 1971 taxes. The Department of Revenue allowed a deduction in 1969 in an amount identical with the deduction allowed on plaintiff’s federal tax return. All other *57deductions were denied. The Oregon Tax Court affirmed. 5 OTR 375 (1974).
This case is controlled by our decision in Christian v. Department of Revenue, 269 Or 469, 526 P2d 538 (1974).
Reversed.